Exhibit 10.8

THIRD OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS

THIS THIRD OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS (this
“Amendment”) is dated as of the 26th day of May, 2011 (the “Effective Date” or
“Effective Date of the Third Omnibus Amendment”) by and among TNP SRT SECURED
HOLDINGS, LLC, a Delaware limited liability company (“Lead Borrower”), TNP SRT
MORENO MARKETPLACE, LLC, a Delaware limited liability company (“Moreno
Borrower”), TNP SRT SAN JACINTO, LLC, a Delaware limited liability company (“San
Jacinto Borrower”), TNP SRT CRAIG PROMENADE, LLC, a Delaware limited liability
company (“Craig Borrower”), TNP SRT NORTHGATE PLAZA TUCSON, LLC, a Delaware
limited liability company (“Northgate Borrower”, and collectively with Lead
Borrower, Moreno Borrower, San Jacinto Borrower, and Craig Borrower, the
“Original Borrower”), TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation
(the “REIT”), TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “OP”, and collectively with the REIT, the “Tranche A
Guarantors”), THOMPSON NATIONAL PROPERTIES, LLC, a Delaware limited liability
company (“TNP”), ANTHONY W. THOMPSON, an individual (“Thompson”), AWT FAMILY,
LIMITED PARTNERSHIP, a California limited partnership (“AWT”, and together with
the REIT, TNP and Thompson, the “Tranche B Guarantors”, and together with the
Tranche A Guarantors, the “Guarantors” and individually, a “Guarantor”), TNP SRT
PINEHURST EAST, LLC, a Delaware limited liability company (the “Pinehurst
Borrower”, and together with the Original Borrower, the “Borrower”, and together
with the Guarantors, the “Credit Parties” and individually, a “Credit Party”),
and KEYBANK NATIONAL ASSOCIATION, a national banking association having a
principal place of business at 225 Franklin Street, 18th Floor, Boston,
Massachusetts 02110, as agent (in such capacity, “Agent”) for itself and any
other lenders who become lenders under the Credit Agreement (as hereinafter
defined) collectively referred to as “Lenders” and each individually referred to
as a “Lender”). Each Credit Party has an address at 1900 Main Street, Suite 700,
Irvine, California 92614.

Witnesseth That:

WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Revolving Credit Agreement dated as of December 17, 2010, as amended by that
certain Joinder Agreement and that certain First Omnibus Amendment and
Reaffirmation of Loan Documents dated as of March 30, 2011, as further amended
by that certain Letter Agreement dated as of March 31, 2011, and as further
amended by that certain Joinder Agreement and that certain Second Omnibus
Amendment and Reaffirmation of Loan Documents dated as of May 20, 2011, as
further amended by that certain Joinder Agreement of even date herewith (as
amended, restated and/or modified from time to time, the “Credit Agreement”),
pursuant to which, among other things, the Lenders agreed to provide to the
Borrower a revolving credit facility in the maximum principal amount of
$35,000,000, and which obligations of the Borrower to the Agent and Lenders
under the Credit Agreement are evidenced by, among other things, that certain
Revolving Credit Note dated as of December 17, 2010 by the Borrower in favor of
the Lenders in the original principal amount of $35,000,000 (as amended,
restated and/or modified from time to time, the “Note”), and are secured by,
among other things, (a) that certain Pledge and Security



--------------------------------------------------------------------------------

Agreement dated as of December 17, 2010 by Lead Borrower in favor of the Agent
for the benefit of the Lenders (as amended, restated and/or modified from time
to time, the “Borrower Pledge Agreement”), (b) that certain Pledge and Security
Agreement dated as of December 17, 2010 by the REIT in favor of the Agent for
the benefit of the Lenders (as amended, restated and/or modified from time to
time, the “REIT Pledge Agreement”), (c) that certain Pledge and Security
Agreement dated as of December 17, 2010 by the OP in favor of the Agent for the
benefit of the Lenders, as amended by that certain Partial Release and First
Amendment to Pledge and Security Agreement dated as of May 20, 2011 (as further
amended, restated and/or modified from time to time, the “OP Pledge Agreement”),
and (d) that certain Guaranty Agreement dated as of December 17, 2010 by the
Guarantors in favor of the Agent for the benefit of the Lenders (as amended,
restated and/or modified from time to time, the “Guaranty”);

WHEREAS, pursuant to that certain Joinder Agreement of even date herewith, the
Pinehurst Borrower has been joined to the Credit Agreement and the other Loan
Documents as a Borrower;

WHEREAS, in accordance with the terms and provisions of the Credit Agreement and
the related Loan Documents, the Borrower, from time to time, may acquire
Mortgaged Properties, Approved Properties and/or direct or indirect Equity
Interests in various Entities;

WHEREAS, in connection with the acquisition of each Mortgaged Property, Approved
Property and/or Equity Interests in an Entity, the Borrower has agreed to amend
and supplement certain of the provisions, exhibits and schedules attached to the
Credit Agreement and related Loan Documents;

WHEREAS, the Lead Borrower holds 100% of the Equity Interests in and to the
Pinehurst Borrower;

WHEREAS, pursuant to that certain Real Estate Purchase Agreement and Escrow
Instructions dated as of April 29, 2011 (as amended from time to time) between
the Pinehurst Borrower (as assignee of TNP Acquisitions, LLC) and Ineichen
Pinehurst Square East, LLC, Smee Pinehurst Square East, LLC, Lee - Pinehurst
Square East, LLC, Bartells - Pinehurst Square East, LLC, Tuey - Pinehurst Square
East, LLC, W.Bensink Pinehurst Square East, LLC, Ashley - Pinehurst Square East,
LLC Stattner - Pinehurst Square East, LLC, MacPhee - Pinehurst Square East, LLC,
Hellings - Pinehurst Square East, LLC, Jacobson - Pinehurst Square East, LLC,
Franich Pinehurst Square East, LLC, Bushman Pinehurst Square East, LLC, Shupack
Pinehurst Square East, LLC, Bonino Pinehurst Square East, LLC, Jacobson -
Pinehurst Square East, LLC, Wilhelm - Pinehurst Square East, LLC, Agrimont -
Pinehurst Square East, LLC, T. Matthys Pinehurst Square East, LLC, Figlewicz
Pinehurst Square East, LLC, 5-19 Pinehurst Square East, LLC, and Applewood -
Pinehurst Square East, LLC (the “Pinehurst Seller”) and Fidelity National Title
Insurance Company, as escrow holder, the Pinehurst Seller has agreed to sell,
transfer and convey to the Pinehurst Borrower, all of the Pinehurst Seller’s
right, title and interest in and to the real property and improvements situated
in the City of Bismarck, County of Burleigh, State of North Dakota and commonly
known as “Pinehurst Square East” (the “Pinehurst Property”);

 

2



--------------------------------------------------------------------------------

WHEREAS, in connection with the acquisition of the Pinehurst Property, the
Borrower has requested the Pinehurst Loan (as hereinafter defined) and certain
amendments to the provisions of the Loan Documents, and the Agent and Lender
have agreed to provide the Pinehurst Loan and to make such amendments to the
Loan Documents, all upon the terms and provisions more particularly set forth in
this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Loan
Documents and agree as follows:

1. Recitals and Definitions. The foregoing recitals are hereby incorporated by
reference as if set forth at length herein. Capitalized terms used herein
without definition shall have the meaning assigned to such terms in the Credit
Agreement.

2. Pinehurst Loan. As of the date hereof, the Original Borrower has requested an
advance in the original principal amount of Nine Million Seven Hundred Fifty
Thousand and No/100 Dollars ($9,750,000) (the “Pinehurst Loan”), which Pinehurst
Loan will be used by the Original Borrower (and/or the Pinehurst Borrower) to
fund a portion of the costs and expenses related to the acquisition of the
Pinehurst Property. In connection with the Pinehurst Loan, the Pinehurst
Borrower has agreed to (x) assume, on a joint and several basis, the obligations
of the Original Borrower under the Loan Documents, all upon the terms and
conditions set forth in this Amendment and (y) to provide certain additional
documentation to secure the obligations of the Original Borrower, the Pinehurst
Borrower and the Obligors under the Loan Documents.

For the avoidance of doubt, and for all other purposes of the Loan Documents,
(a) the Pinehurst Loan shall constitute an “Obligation” and a “Loan” under the
terms and provisions of the Credit Agreement and the Loan Documents, and shall
be secured by, and be entitled to the benefits of, the Security Documents (as
such term is supplemented in this Amendment), the Loan Documents and any other
document and agreement executed in connection with any of the foregoing, and
(b) the Pinehurst Property shall be deemed a “Mortgaged Property”, an “Approved
Property” and a “Funded Approved Property” for purposes of the Credit Agreement
and the Loan Documents.

3. Conditions Precedent to Pinehurst Loan. The Borrower agrees to deliver to the
Agent the following, and acknowledges and agrees that the funding of the
Pinehurst Loan is subject to satisfaction of the following conditions precedent,
as determined by Agent in its reasonable discretion:

(a) The Mortgaged Property Requirements and the Approved Property Requirements
shall have been satisfied.

(b) The Agent and Majority Lenders shall have approved the Pinehurst Property as
a Mortgaged Property and the Agent shall have approved the Pinehurst Property as
an Approved Property, each in their sole discretion.

(c) Agent shall have received evidence that Borrower has invested cash equity in
the aggregate of at least Two Million Two Hundred Thousand and No/100 Dollars
($2,200,000) in the Pinehurst Property.

 

3



--------------------------------------------------------------------------------

(d) Borrower shall have paid (i) Agent’s legal fees and all other of Agent’s
reasonable costs, fees and expenses incurred in connection with the making of
the Pinehurst Loan and (ii) all other costs and expenses incurred in connection
with the closing of the acquisition of the Pinehurst Property.

(e) Agent shall have received all of the other documents listed in the closing
checklist supplied by Agent to Borrower with respect to the Pinehurst Loan
except for certain items which are listed on Exhibit A of the Open Items Letter
being executed as of even date and which must be supplied to and approved by
Agent by the dates stated on the Open Items Letter.

(f) No Default or Event of Default shall have occurred and be continuing under
the terms and provisions of this Amendment, the Credit Agreement, the Note, or
of any of the Loan Documents.

(g) Agent shall have received such other documents and certificates as Agent may
reasonably request from Borrower, any Guarantor, and any other Person, in form
and content satisfactory to Agent.

4. Additional Amendments to the Credit Agreement. As of the Effective Date, each
of the Credit Parties and the Agent agree that:

(a) The last sentence of the definition of “Commitment” is hereby amended to
read as follows:

“The initial aggregate amount of the Lenders’ Commitments is $35,000,000, but as
of the Effective Date of the Third Omnibus Amendment is being increased by
$3,000,000 to $38,000,000 (the “Temporary Increase”).”

(b) The definition of “Tranche A Commitment” is hereby amended in its entirety
to read as follows:

“Tranche A Commitment” means, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender to make Tranche A Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Tranche A
Lender’s Tranche A Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Tranche A Lender’s
Tranche A Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Tranche A Lender shall have assumed its
Tranche A Commitment, as applicable. The initial aggregate amount of the
Tranche A Lenders’ Tranche A Commitments is $25,000,000, which amount shall
increase to $30,000,000 on February 15, 2011 (or such earlier date as requested
by the Borrower) so long as the Tranche B Commitment has decreased to $5,000,000
or less (and

 

4



--------------------------------------------------------------------------------

any outstanding Tranche B Loans have been repaid to that amount) and shall
further increase to $38,000,000 on June 30, 2011 (or such earlier date as
requested by the Borrower), but shall decrease to $35,000,000 when the Temporary
Increase is repaid as provided in Section 2.06(e) below).”

(c) The Commitment of KeyBank as reflected on Schedule 2.01 is hereby changed to
$38,000,000, but shall decrease as the Temporary Increase is repaid down to
$35,000,000.

(d) The last sentence in Section 2.02(c) is hereby amended to increase the
maximum number of Eurodollar Borrowings from five (5) to six (6).

(e) Section 2.06 is hereby amended to add the following new subsection:

“(e) As of the Effective Date of the Third Omnibus Amendment the Temporary
Increase shall be available and in effect until July 26, 2011, at which time any
amounts outstanding in excess of $35,000,000 shall be due and payable in full on
that date, with no further notice or demand by Agent being required therefore.
Amounts repaid under the Temporary Increase may not be reborrowed.”

(f) Section 2.07(a)(i) is hereby amended to read as follows:

(i) to the Agent for the account of each Tranche A Lender the then unpaid
principal amount of each Tranche A Loan on the Tranche A Maturity Date, except
that the Temporary Increase must be paid on or before July 26, 2011,

(g) Section 2.08(d) is hereby amended to read as follows:

“(d) Borrower and TNP REIT shall apply (i) seventy-five percent (75%) of the Net
Proceeds (up to a reduction in the Loans by $1,500,000) of the Equity Issuances
by TNP REIT for each monthly period from the Effective Date of the Third Omnibus
Amendment to June 26, 2011 and then from June 27, 2011 until July 26, 2011 to
prepay the Tranche B Loans and then to repay the amounts outstanding under the
Temporary Increase, subject to the exceptions set forth in Section 5.18;
provided, however, that if the principal amount of the Loans are not reduced by
at least $1,500,000 in each such month, then one hundred percent (100%) of the
Net Proceeds shall be so applied until the Tranche B Loans and the amounts
outstanding under the Temporary Increase have been repaid in full. In addition,
unless otherwise approved in writing by Lender, Borrower and TNP REIT shall
apply 100% of the Net Proceeds of the sale or refinancing of a Real Property
first to prepay the Tranche B Loans and then to repay the amounts outstanding
under the Temporary Increase.”

 

5



--------------------------------------------------------------------------------

(h) Section 2.08 is hereby amended to add a new subsection as follows:

“(g) If any new Commitments are received from any Lender other than KeyBank at a
time when there is any amount of the Temporary Increase outstanding, then the
proceeds of any Loans made from such Commitment shall be used first to reduce
the amount of the KeyBank Commitment until the amounts outstanding under the
Temporary Increase have been repaid in full, and such proceeds shall be so
applied before any Net Proceeds are applied to any further reduction of the
Temporary Increase pursuant to Section 2.08(d).”

(i) Section 2.09 is hereby amended to add the following new subsection:

“(e) Borrower shall pay to KeyBank a $6,000 fee in connection with making the
Temporary Increase available. This fee shall be paid at the same time that the
Temporary Increase is advanced.

(j) Section 5.12(a)(iii)(J) is hereby amended also to require SNDA Agreements
from additional tenants for which the title insurance company would otherwise
list their leases as being prior to the Deed of Trust.

(k) The first two lines of Section 5.18(b) are amended to read as follows:

“Prior to the later of the Tranche B Maturity Date or the date when the
Temporary Increase has been repaid in full, the Net Proceeds of the Equity
Issuances by TNP REIT shall be used in accordance with Section 2.08(d) or as
permitted by Section 2.17,

(l) Schedules 3.05, 3.15, 5.12(a), 5.12(b), and 6.01 to the Credit Agreement are
hereby amended and restated in their entirety by the corresponding Schedules
attached to this Amendment, which information is true, correct and complete as
of the Effective Date.

5. Additional Amendment to the Borrower Pledge Agreement. Contemporaneous with
the execution and delivery of this Amendment, the Lead Borrower is executing and
delivering to the Agent a certain Pledge Agreement Addendum (as defined in the
Borrower Pledge Agreement) to the Borrower Pledge Agreement. As of the Effective
Date, each of the Credit Parties and the Agent agree that Exhibit A to the
Borrower Pledge Agreement is hereby amended and supplemented to add thereto the
Equity Interests described and set forth in said Pledge Agreement Addendum

6. Representations and Warranties. Each Credit Party represents and warrants to
the Agent and Lenders as follows:

(a) The representations and warranties of the Credit Parties as set forth in the
Credit Agreement and each Loan Document are hereby confirmed, affirmed and
ratified by each of the Credit Parties (including, without limitation, the
Pinehurst Borrower), and each Credit Party

 

6



--------------------------------------------------------------------------------

confirms and affirms that each such representation and warranty is true and
correct in all material respects as of the Effective Date, including with
respect to the Pinehurst Borrower and the Pinehurst Property.

(b) The Mortgaged Property Requirements and Approved Property Requirements are
satisfied with respect to the Pinehurst Property, the Pinehurst Borrower and the
Pinehurst Loan, as applicable, except as otherwise set forth in the Open Items
Letter dated as of the Effective Date.

(c) The transactions contemplated by this Amendment are within the corporate,
partnership or limited liability company powers (as applicable) of the
respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Amendment and
the documents executed in connection herewith have been duly executed and
delivered by each Credit Party which is a party thereto and constitute the
legal, valid and binding obligation of each such Person, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(d) The transactions contemplated by this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect or which shall be completed at the appropriate time for
such filings under applicable securities laws, (b) will not violate, to the
Credit Parties’ knowledge, any applicable law, regulation or order of any
Governmental Authority to the extent that such violation could reasonably be
expected to have a Material Adverse Effect, (c) will not violate the charter,
by-laws or other organizational documents of any Credit Party or any of the
Borrower’s Subsidiaries, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower’s Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower’s
Subsidiaries to the extent that such violation, default or right to require
payment could reasonably be expected to have a Material Adverse Effect, and
(e) will not result in the creation or imposition of any Lien on any Collateral,
except pursuant to the Deeds of Trust and the Pledge Agreements.

(e) No Event of Default has occurred and is continuing or would result by the
execution of this Amendment which constitutes an Event of Default under the
Credit Agreement or any Loan Document or would constitute such an Event of
Default but for the requirement that notice be given or time elapse or both.

7. References in Loan Documents. All references in any of the Loan Documents to
the “Credit Agreement”, the “Note”, the “Guaranty”, the “Borrower Pledge
Agreement”, the “REIT Pledge Agreement”, the “OP Pledge Agreement”, or to the
“Loan Documents”, shall, from and after the Effective Date be deemed to mean and
refer to the Credit Agreement, the Note, the Guaranty, the Borrower Pledge
Agreement, the REIT Pledge Agreement, the OP Pledge Agreement, and each other
Loan Document (as applicable) as amended and affected by this Amendment. This
Amendment shall be deemed to be a “Loan Document” for the purposes of the Credit
Agreement and the other Loan Documents.

 

7



--------------------------------------------------------------------------------

8. Ratification by the Credit Parties.

(a) Each Credit Party hereby ratifies, affirms and confirms the Loan Documents
(as modified by this Amendment), and acknowledges and agrees that the Loan
Documents (as modified by this Amendment) remain in full force and effect and
are enforceable against such Credit Party and against the Collateral described
therein in accordance with their respective terms. Each Credit Party hereby
further acknowledges and agrees that, as of the Effective Date, the Loan
Documents, as amended by this Amendment, are not subject to any defenses, rights
of setoff, claims or counterclaims that might limit the enforceability thereof,
the obligations created and evidenced thereby or the terms and provisions
thereof.

(b) In furtherance of the provisions of subsection (a) above, and not in
limitation or derogation thereof, by its execution of this Amendment, each
Guarantor hereby (i) acknowledges and consents to the terms and provisions of
this Amendment; (ii) ratifies, affirms and confirms the Guaranty; (iii) agrees
that the Guaranty is and shall remain in full force and effect and that the
terms and provisions of the Guaranty cover and pertain to the Guaranteed
Obligations (as defined in the Guaranty), Notes, Credit Agreement and other Loan
Documents; (iv) acknowledges that there are no claims or offsets against, or
defenses or counterclaims to, the terms and provisions of the Guaranty or other
obligations created and evidenced by the Guaranty; and (v) certifies that the
representations and warranties contained in the Guaranty, the Credit Agreement,
and the other Loan Documents with respect to each Guarantor remain the true and
correct representations and warranties of such Guarantor as of the Effective
Date.

9. Security and Liens. All Obligations of the Credit Parties under the Loan
Documents, each as amended by this Amendment, shall be secured by and be
entitled to the benefits of, and the Collateral shall remain in all respects
subject to the liens, charges and encumbrances of, the Loan Documents, and
nothing herein contained, and nothing done pursuant hereto or in connection
herewith shall affect or be construed to affect the liens, charges or
encumbrances or conveyances effected thereby or the priority thereof or to
release or affect the liability of any party or parties whomsoever may now, or
hereafter be, liable on account of the Obligations.

10. No Waiver. This Amendment is only a modification of the Loan Documents and
is not intended to, and shall not be construed to, effect a novation of any Loan
Document, or to constitute a modification of, or a course of dealing at variance
with, the Loan Documents (each as amended by this Amendment), such as to require
further notice by Lenders or Agent to require strict compliance with the terms
the other Loan Documents in the future.

11. Release; Set-off. Each Credit Party hereby unconditionally releases and
forever discharges Agent, each Lender and their respective officers, directors,
shareholders, and employees from any and all claims, demands, causes of action,
expenses, losses and other damages of whatever kind, whether known or unknown,
liquidated or unliquidated, at law or in equity, that exists as of the Effective
Date in connection with the Credit Agreement, the Loan Documents and any other
documents relating thereto.

12. Miscellaneous.

 

8



--------------------------------------------------------------------------------

(a) All costs and expenses of Agent, including, without limitation, appraisal
fees and reasonable attorney’s fees of counsel to Agent relating to the
negotiation, preparation, execution and delivery of this Amendment and all
instruments, agreements and documents contemplated hereby, shall be the
responsibility of Borrower.

(b) This Amendment shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts applicable to contracts made and
performed within such state.

(c) This Amendment may be executed in any number of counterparts, all of which
when taken together shall constitute one agreement binding on the parties
hereto, notwithstanding that all parties are not signatories to the same
counterpart.

(d) Delivery of an executed signature page of this Amendment by facsimile
transmission or by means of electronic mail (in so-called “pdf”, “TIF” or any
similar format) shall be effective as an in-hand delivery of an original
executed counterpart hereof.

[The Next Page is the Signature Page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Credit Parties, the Agent and the Lenders have caused
this Amendment to be duly executed by their respective duly authorized officers,
as an instrument under seal, as of the date and year first above written.

 

BORROWERS:     TNP SRT SECURED HOLDINGS, LLC, a Delaware
limited liability company       By:   TNP Strategic Retail Operating
Partnership, L.P., its sole member         By:   TNP Strategic Retail Trust,
Inc., its general partner           By:   /s/ Anthony W. Thompson          
Name:   Anthony W. Thompson           Title:   CEO       TNP SRT MORENO
MARKETPLACE, LLC, a
Delaware limited liability company       By   TNP SRT Secured Holdings, LLC, a
Delaware
limited liability company, its Sole Member         By:   TNP Strategic Retail
Operating Partnership, LP, a
Delaware limited partnership, its Sole Member           By:   TNP Strategic
Retail Trust, Inc., a Maryland corporation, its General Partner           By:  
/s/ Anthony W. Thompson           Name:   Anthony W. Thompson           Title:  
CEO            

(Signatures continued on next page.)

[Signature Page to Third Omnibus Amendment/Pinehurst]



--------------------------------------------------------------------------------

    TNP SRT SAN JACINTO, LLC, a Delaware limited
liability company     By   TNP SRT Secured Holdings, LLC, a Delaware
limited liability company, its Sole Member       By:   TNP Strategic Retail
Operating Partnership, LP, a
Delaware limited partnership, its Sole Member         By:   TNP Strategic Retail
Trust, Inc., a Maryland corporation, its General Partner         By:   /s/
Anthony W. Thompson         Name:   Anthony W. Thompson         Title:   CEO    
TNP SRT CRAIG PROMENADE, LLC, a Delaware
limited liability company     By   TNP SRT Secured Holdings, LLC, a Delaware
limited liability company, its Sole Member       By:   TNP Strategic Retail
Operating Partnership, LP, a
Delaware limited partnership, its Sole Member         By:   TNP Strategic Retail
Trust, Inc., a Maryland corporation, its General Partner         By:   /s/
Anthony W. Thompson         Name:   Anthony W. Thompson         Title:   CEO

(Signatures continued on next page.)

[Signature Page to Third Omnibus Amendment/Pinehurst]



--------------------------------------------------------------------------------

    TNP SRT NORTHGATE PLAZA TUCSON, LLC, a Delaware limited liability company  
  By   TNP SRT Secured Holdings, LLC, a Delaware
limited liability company, its Sole Member       By:   TNP Strategic Retail
Operating Partnership, LP, a
Delaware limited partnership, its Sole Member         By:   TNP Strategic Retail
Trust, Inc., a Maryland corporation, its General Partner         By:   /s/
Anthony W. Thompson         Name:   Anthony W. Thompson         Title:   CEO    
TNP SRT PINEHURST EAST, LLC, a Delaware
limited liability company     By   TNP SRT Secured Holdings, LLC, a Delaware
limited liability company, its Sole Member       By:   TNP Strategic Retail
Operating Partnership, LP, a
Delaware limited partnership, its Sole Member         By:   TNP Strategic Retail
Trust, Inc., a Maryland corporation, its General Partner         By:   /s/
Anthony W. Thompson         Name:   Anthony W. Thompson         Title:   CEO
AGENT AND     MAJORITY LENDER:     KEYBANK NATIONAL ASSOCIATION, as Agent and
Lender     By:   /s/ Christopher T. Neil            Christopher T. Neil, Senior
Relationship Manager

(Signatures continued on next page.)

[Signature Page to Third Omnibus Amendment/Pinehurst]



--------------------------------------------------------------------------------

GUARANTORS and     OBLIGORS:     TNP STRATEGIC RETAIL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership     By:   TNP Strategic Retail
Trust, Inc., its general partner         By:   /s/ Anthony W. Thompson        
Name:   Anthony W. Thompson         Title:   CEO     TNP STRATEGIC RETAIL TRUST,
INC., a Maryland
corporation         By:   /s/ Anthony W. Thompson         Name:   Anthony W.
Thompson         Title:   CEO     THOMPSON NATIONAL PROPERTIES, LLC, a
Delaware limited liability company         By:   /s/ Anthony W. Thompson        
Name:   Anthony W. Thompson         Title:   CEO     AWT FAMILY LIMITED
PARTNERSHIP, a
California limited partnership     By:   West Coast Health Insurance Services,
Inc., a
California corporation, its General Partner         By:   /s/ Anthony W.
Thompson         Name:   Anthony W. Thompson         Title:   CEO     /s/
Anthony W. Thompson     Anthony W. Thompson

[Signature Page to Third Omnibus Amendment/Pinehurst]



--------------------------------------------------------------------------------

Schedule 3.05

Flood Zones; Earthquake or Seismic Areas

 

     

Flood Zone

  

EQ Zone

  

Wind Zone

San Jacinto Esplanade

   X Shaded    1    N/A

Moreno Marketplace

   X Shaded    E    N/A

Craig Promenade

   X    2b    I

Northgate Plaza Shopping Center

   X    2b    I

Pinehurst Square East

   X    0    II



--------------------------------------------------------------------------------

Schedule 3.15

Subsidiaries

The following are the Subsidiaries of TNP Strategic Retail Trust, Inc. as of the
date of this Agreement:

TNP Strategic Retail Operating Partnership, L.P.

TNP SRT Secured Holdings, LLC

TNP SRT Moreno Marketplace, LLC

TNP SRT San Jacinto, LLC

TNP SRT Waianae Mall, LLC

TNP SRT Northgate Plaza Tucson, LLC

TNP SRT Craig Promenade, LLC

TNP SRT Pinehurst East, LLC



--------------------------------------------------------------------------------

Schedule 5.12(a)

Mortgaged Property Pool

San Jacinto Esplanade, San Jacinto, California

Moreno Marketplace, Moreno, California

Craig Promenade, North Las Vegas, Nevada

Northgate Plaza Shopping Center, Tucson, Arizona

Pinehurst Square East, Bismarck, North Dakota

Schedule 5.12(b)

Approved Property Pool

San Jacinto Esplanade, San Jacinto, California

Moreno Marketplace, Moreno, California

Northgate Plaza Shopping Center, Tucson, Arizona

Craig Promenade, North Las Vegas, Nevada

Pinehurst Square East, Bismarck, North Dakota



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

None.